Title: To Thomas Jefferson from Nathaniel Perkins, 8 March 1805
From: Perkins, Nathaniel
To: Jefferson, Thomas


                  
                     Dr Sir, 
                     Goochland County Va. March 8th. 1805
                  
                  The Liberty that this Your Unworthy fellow Creature are about takeing with you I hope Your Goodness will excuse as Need only would have emboldened him to take It—
                  From Misfortune I am in Need of One or two Thousand Dollars on Loan for a few Years. If therefore Your Goodness and entire Convenience Can Supply my Great wants the favour will be Greatly Acknowledged by me. If not Convenient to you I hope this you will Commit to the flames and let the Application Sink in forgetfullness— 
                  I am DrSir. truly Your Most Obe. Hb. Sert. &C.
                  
                  
                     Nat Perkins 
                     
                  
                  
                     PS. I have Been and am still in the Mercantile Line & from Other men’s misconduct I am brought to Need as Above which would fully reestablish me in the Business.
                  
               